Exhibit 2.1 Final ASSET PURCHASE AGREEMENT BY AND BETWEEN HAMILTON SUNDSTRAND CORPORATION AND SL Montevideo Technology, Inc. Dated as of September 30 , 2016 TABLE OF CONTENTS Page ARTICLE I. DEFINITIONS 1 SECTION 1.1 DEFINITIONS 1 SECTION 1.2 OTHER DEFINED TERMS 8 ARTICLE II. PURCHASE AND SALE; CLOSING 10 SECTION 2.1 PURCHASE AND SALE 10 SECTION 2.2 PURCHASE PRICE 10 SECTION 2.3 CLOSING DATE 10 SECTION 2.4 PURCHASED ASSETS 10 SECTION 2.5 EXCLUDED ASSETS 11 SECTION 2.6 ASSUMED LIABILITIES 12 SECTION 2.7 RETAINED LIABILITIES 13 SECTION 2.8 CLOSING DELIVERIES 13 SECTION 2.9 QUALITY OF EARNINGS ADJUSTMENT 14 SECTION 2.10 NET WORKING CAPITAL ADJUSTMENT 16 SECTION 2.11 PURCHASE PRICE ALLOCATION 18 SECTION 2.12 NON-ASSIGNMENT 18 ARTICLE III. REPRESENTATIONS AND WARRANTIES OF THE SELLER 19 SECTION 3.1 ORGANIZATION, STANDING AND POWER 19 SECTION 3.2 AUTHORITY; EXECUTION AND DELIVERY; ENFORCEABILITY 19 SECTION 3.3 NO CONFLICTS; CONSENTS 20 SECTION 3.4 PROCEEDINGS 20 SECTION 3.5 FINANCIAL STATEMENTS 20 SECTION 3.6 ABSENCE OF UNDISCLOSED LIABILITIES 21 SECTION 3.7 ABSENCE OF CHANGES OR EVENTS 21 SECTION 3.8 TITLE TO AND SUFFICIENCY OF ASSETS 21 SECTION 3.9 INTELLECTUAL PROPERTY 21 SECTION 3.10 LEASED REAL PROPERTY 22 SECTION 3.11 CONTRACTS 23 SECTION 3.12 COMPLIANCE WITH APPLICABLE LAWS; PERMITS 24 SECTION 3.13 ENVIRONMENTAL MATTERS 24 -i- SECTION 3.14 TAXES 25 SECTION 3.15 LABOR RELATIONS; EMPLOYEES AND EMPLOYEE BENEFIT PLANS 25 SECTION 3.16 INTERCOMPANY ARRANGEMENTS 26 SECTION 3.17 BROKERS 26 SECTION 3.18 INVENTORY 26 SECTION 3.19 CUSTOMERS; SUPPLIERS. 27 SECTION 3.20 PRODUCTS 27 ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF PURCHASER 27 SECTION 4.1 ORGANIZATION, STANDING AND POWER 27 SECTION 4.2 AUTHORITY; EXECUTION AND DELIVERY; ENFORCEABILITY 27 SECTION 4.3 NO CONFLICTS; CONSENTS 28 SECTION 4.4 FINANCIAL ABILITY TO PERFORM 28 SECTION 4.5 PROCEEDINGS 28 SECTION 4.6 BROKERS 28 SECTION 4.7 CERTAIN SERVICES AND BENEFITS PROVIDED BY AFFILIATES 28 ARTICLE V. COVENANTS 29 SECTION 5.1 EFFORTS 29 SECTION 5.2 COVENANTS RELATING TO CONDUCT OF BUSINESS 30 SECTION 5.3 ACCESS TO INFORMATION; CONFIDENTIALITY 31 SECTION 5.4 CONSENTS, APPROVALS, ETC 32 SECTION 5.5 [INTENTIONALLY OMITTED] 33 SECTION 5.6 EMPLOYEE MATTERS. 33 SECTION 5.7 [INTENTIONALLY OMITTED 35 SECTION 5.8 NAMES FOLLOWING CLOSING 35 SECTION 5.9 INSURANCE 36 SECTION 5.10 LITIGATION SUPPORT 36 SECTION 5.11 PAYMENTS 37 SECTION 5.12 ACKNOWLEDGEMENT BY PURCHASER. 37 SECTION 5.13 NONSOLICITATION 38 SECTION 5.14 NONCOMPETITION 39 SECTION 5.15 CARRIER MARGIN GUARANTEE 39 ARTICLE VI. CERTAIN TAX MATTERS 40 SECTION 6.1 COOPERATION AND EXCHANGE OF INFORMATION 40 -ii- SECTION 6.2 TRANSFER TAXES 40 SECTION 6.3 PRORATION OF PROPERTY TAXES 41 ARTICLE VII. CONDITIONS PRECEDENT 41 SECTION 7.1 CONDITIONS TO OBLIGATIONS OF PURCHASER TO CLOSE 41 SECTION 7.2 CONDITIONS TO OBLIGATIONS OF SELLER TO CLOSE 42 SECTION 7.3 FRUSTRATION OF CLOSING CONDITIONS 42 ARTICLE VIII. TERMINATION; EFFECT OF TERMINATION 42 SECTION 8.1 TERMINATION 42 SECTION 8.2 EFFECT OF TERMINATION 43 SECTION 8.3 NOTICE OF TERMINATION 43 ARTICLE IX. INDEMNIFICATION 43 SECTION 9.1 SURVIVAL 44 SECTION 9.2 INDEMNIFICATION BY SELLER 44 SECTION 9.3 INDEMNIFICATION BY PURCHASER 45 SECTION 9.4 PROCEDURES 45 SECTION 9.5 EXCLUSIVE REMEDY AND RELEASE 46 SECTION 9.6 ADDITIONAL INDEMNIFICATION PROVISIONS 47 SECTION 9.7 LIMITATION ON LIABILITY 47 SECTION 9.8 MITIGATION 47 SECTION 9.9 SPECIAL RULE FOR FRAUD 47 SECTION 9.10 TAX TREATMENT OF INDEMNITY PAYMENTS 48 ARTICLE X. GENERAL PROVISIONS 48 SECTION 10.1 ENTIRE AGREEMENT 48 SECTION 10.2 ASSIGNMENT 48 SECTION 10.3 AMENDMENTS AND WAIVERS 48 SECTION 10.4 NO THIRD-PARTY BENEFICIARIES 48 SECTION 10.5 NOTICES 48 SECTION 10.6 SPECIFIC PERFORMANCE 49 SECTION 10.7 GOVERNING LAW AND JURISDICTION 50 SECTION 10.8 WAIVER OF JURY TRIAL 50 SECTION 10.9 SEVERABILITY 50 SECTION 10.10 COUNTERPARTS 51 SECTION 10.11 EXPENSES 51 SECTION 10.12 INTERPRETATION; ABSENCE OF PRESUMPTION 51 -iii- EXHIBITS Exhibit AProprietary Information License Agreement Exhibit BForm of Transition Services Agreement Exhibit C Tax Allocation Schedule Exhibit D Quality of Earnings Report SCHEDULES Section 1.1(a) – Prepaid Expenses Section 2.4(a) – Assigned Contracts Section 2.4(c) – Business Intellectual Property Section 2.4(d) – Business Tangible Property Section 2.4(g) – Transferrable Business Permits Section 2.8(b) – Retained Intercompany Agreements Section 2.10 – Sample Closing Statement Section 3.3 – No Conflicts; Consents Section 3.4 – Proceedings Section 3.5 – Financial Statements Section 3.8(a) – Sufficiency of Assets Section 3.8(b) – Liens Section 3.9(a) – Intellectual Property Section 3.10 – Leased Real Property Section 3.11 – Material Contracts Section 3.12(a) – Compliance with Applicable Laws; Permits Section 3.13 – Environmental Matters Section 3.15 – Labor Relations; Employees and Employee Benefit Plans Section 3.16 – Intercompany Arrangements Section 3.19 – Customers and Suppliers Section 3.20 – Product Warranties Section 5.2 – Covenants Relating to Conduct of Business Section 5.6(h) - Layoffs Section 5.13(a) – Key Employees Section 5.13(b) – Identified Employees Section 7.1(e) – Required Closing Consents Section 7.1(f) – Amendments to Long Term Agreements -iv- ASSET PURCHASE AGREEMENT Asset Purchase Agreement, dated as of September 30, 2016 (this “ Agreement ”), by and between Hamilton Sundstrand Corporation, a Delaware corporation (“ Seller ”), and SL Montevideo Technology, Inc., a Minnesota corporation (“ Purchaser ”). WHEREAS, the Seller, acting through its Electromagnetic Enterprise (or eMe) division, is engaged in the design, development, manufacture, marketing, service, distribution, repair, and sale of electric motors, starters and generators for certain commercial applications (such business as presently conducted by the Electromagnetic Enterprise (or eMe) division of Seller, the “ Business ”); WHEREAS, Seller desires to sell to Purchaser, and Purchaser desires to purchase from Seller, certain assets constituting the Business, and Purchaser desires to acquire such assets and to assume certain liabilities related to the Business, in each case upon the terms and conditions contained in this Agreement (the “ Transaction ”). NOW, THEREFORE, in consideration of the representations, warranties, covenants and agreements contained in this Agreement, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, on the terms and subject to the conditions of this Agreement, the parties hereto hereby agree as follows: ARTICLE I.
